Cook, J.,
dissenting. I respectfully dissent. Because Josephine Wagner’s evidence did not support her breach-of-express-warranty claim, the jury instruction on that issue was given in error to the prejudice of Roche, and the appellate court properly remanded for a new trial.
An ultimate consumer may maintain an action directly against a manufacturer for breach of express warranty where all the following exist: (1) the manufacturer of the product, through advertising, makes representations regarding the *463quality and merit of its product, (2) the representations are aimed directly at the ultimate consumer, urging the consumer to purchase the product, (3) the consumer, relying on the manufacturer’s representations, does purchase the product, and (4) the consumer suffers harm as a result of that reliance. Rogers v. Toni Home Permanent Co. (1958), 167 Ohio St. 244, 4 O.O.2d 291, 147 N.E.2d 612, paragraph three of the syllabus. Here, on the undisputed state of the evidence, Wagner failed to satisfy the second and third elements of this test. She does not argue to this court that Roche made any representations directly to her, or that she relied on such. Instead, she attempts to support her claim for breach of express warranty by arguing Roche made representations to her doctor upon which her doctor relied, and that she, in turn, relied upon her doctor in ingesting the drug. Because this evidence cannot support the express-warranty claim, the court erred in presenting the issue to the jury. See Ricks v. Jackson (1959), 169 Ohio St. 254, 8 O.O.2d 255, 159 N.E.2d 225, paragraph three of the syllabus.
Under Ricks, the two issue rule “does not apply where there is a charge on an issue upon which there should have been no charge.” Id. at paragraph four of the syllabus. The majority attempts to distinguish this case from Ricks, however, by concluding that greater prejudice resulted from the improper charge in that case. The quantum of prejudice, however, is not the barometer for application • of the Ricks analysis. Here, as in Ricks, there was no evidence supporting the improper charge. In both cases, the jury was allowed to believe that a certain state of facts was possible where, under the evidence, it was not. See Denzer v. Terpstra (1934), 129 Ohio St. 1, 7, 1 O.O. 303, 306, 193 N.E. 647, 649. It cannot be said, then, that the jury would have arrived at the same conclusion absent the error. As the majority here concedes, in cases such as this, where an instruction is given with no evidence to support it, prejudice is generally presumed.
Even if the state of the plaintiffs evidence had warranted a breach-of-express-warranty charge here, the instruction the court offered was the wrong one. Its breach-of-express-warranty charge did not require the jury to find that Wagner relied on any representation by Roche. Reliance is a necessary element of the cause of action. Hence, the jury was permitted not only to find Roche liable on a charge that was unsupported by the evidence, but also to find Roche liable on that charge without finding all the necessary elements.
In Wagner v. Roche Laboratories (1996), 77 Ohio St.3d 116, 671 N.E.2d 252 (Wagner I), this court concluded that Wagner had presented enough evidence on her failure-to-wam claim to overcome Roche’s motion for directed verdict. But we remanded to the court of appeals for consideration of Roche’s claim that a new trial was warranted. Id. at 124, 671 N.E.2d at 259. Upon remand, Roche successfully demonstrated that there was no evidence supporting Wagner’s *464breach-of-express-warranty claim and that, under Ricks, the faulty instruction on that issue tainted the process to Roche’s prejudice. Roche having so demonstrated, the court of appeals properly remanded for a new trial.
I would, therefore, affirm the judgment of the court of appeals.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.